 1   Amy P. Lally, SBN 198555
     alally@sidley.com
 2   SIDLEY AUSTIN LLP
 3   1999 Avenue of the Stars, 17th Floor
     Los Angeles, CA 90067
 4   Tel: (310) 595-9500
     Fax: (310) 595-9501
 5
     Sean A. Commons, SBN 217603
 6   scommons@sidley.com
     Adriane Peralta, SBN 304357
 7
     adriane.peralta@sidley.com
 8   Celia Spalding, SBN 313121
     cspalding@sidley.com
 9   SIDLEY AUSTIN LLP
     555 West Fifth Street, Suite 4000
10
     Los Angeles, CA 90013
11   Tel: (213) 896-6000
     Fax: (213) 896-6600
12
     Joshua A. Glikin (pro hac vice)
13   BOWIE & JENSEN, LLC
     210 Pennsylvania Avenue, Suite 400
14   Towson, Maryland 21204
15
     Tel: (410) 583-2400
     Fax: (410) 583-2437
16   Attorneys for Defendants
17

18

19                                    UNITED STATES DISTRICT COURT
20                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
21   JUSTIN LYTLE and CHRISTINE                       Case No.: 5:19-cv-00835-JGB (SP)
22   MUSTHALER,

23                      Plaintiffs,                   STIPULATED PROTECTIVE ORDER
              vs.
24

25   NUTRAMAX LABORATORIES, INC.                      Judge: Hon. Jesus G. Bernal
     and NUTRAMAX LABORATORIES
26   VETERINARY SCIENCES, INC.
27            Defendants.

28
                                        STIPULATED PROTECTIVE ORDER
                                                     1
     ACTIVE 252391237
 1          1.     PURPOSE, SCOPE, AND GOOD CAUSE STATEMENT
 2          1.1 Disclosure and discovery activity in this Action are likely to involve production
 3   of confidential, proprietary, or private information for which special protection from
 4   public disclosure and from use for any purpose other than prosecuting this Action may be
 5   warranted. Accordingly, the Parties hereby stipulate to and petition the Court to enter the
 6   following Stipulated Protective Order (the “Order”).
 7          1.2 The purpose of this Order is to facilitate the production of discovery material, to
 8   facilitate the prompt resolution of disputes over confidentiality and privilege, to protect
 9   material to be kept confidential and/or privileged, and to ensure that protection is
10   afforded only to material entitled to such treatment, pursuant to the Court’s inherent
11   authority, its authority under Fed. R. Civ. P. 16 and 26, the judicial opinions interpreting
12   such rules, and any other applicable law. Except as otherwise stated in this Order, a Party
13   shall produce in response to a valid discovery request otherwise discoverable information
14   in its possession, custody, or control that is Confidential, and such information shall be
15   handled in accordance with the procedures set forth in this Order.
16          1.3 This Order and any subsequent Protective Orders shall bind all Parties and their
17   counsel in this Action and any other persons or entities who signify their assent through
18   execution of the “Acknowledgment and Agreement to Be Bound” attached as Exhibit A
19   hereto.
20          1.4 As noted above, this Action is likely to involve trade secrets, customer and
21   pricing lists and other valuable research, development, commercial, financial, technical
22   and/or proprietary information. Such confidential and proprietary materials and
23   information consist of, among other things, confidential business or financial
24   information, information regarding confidential business practices, or other confidential
25   research, development, or commercial information (potentially including information
26   implicating privacy rights of third parties), information otherwise generally unavailable
27   to the public, or which may be privileged or otherwise protected from disclosure under
28
                                   STIPULATED PROTECTIVE ORDER
                                                2
     ACTIVE 252391237
 1   state or federal statutes, court rules, case decisions, or common law. Accordingly, a
 2   protective order for such information is justified. It is the intent of the Parties that
 3   information will not be designated as confidential for tactical reasons and that nothing be
 4   so designated without a good-faith belief that it has been maintained in a confidential,
 5   non-public manner, and that there is good cause why it should not be part of the public
 6   record of this case.
 7          1.5 The Parties acknowledge that this Order does not confer blanket protections on
 8   all disclosures or responses to discovery and that the protection it affords from public
 9   disclosure and use extends only to the limited information or items that are entitled to
10   confidential treatment under the applicable legal principles.
11          1.6 The Parties acknowledge, as set forth in Section 13.3 below, that this Order
12   does not entitle them to file Confidential Information under seal; Civil Local Rule 79-5
13   sets forth the procedures that must be followed and the standards that will be applied
14   when a Party seeks permission from the Court to file material under seal. There is a
15   strong presumption that the public has a right of access to judicial proceedings and
16   records in civil cases. In connection with non-dispositive motions, good cause must be
17   shown to support filing under seal and a specific showing of good cause or compelling
18   reasons with proper evidentiary support and legal justification must be made with respect
19   to Protected Material that a party seeks to file under seal. The parties’ mere designation of
20   “Discovery Material” or “CONFIDENTIAL” does not, without the submission of
21   competent evidence by declaration, establishing that the material sought to be filed under
22   seal qualifies as confidential, privileged, or otherwise protectable, constitute good cause.
23   Further, if a party requests sealing related to a dispositive motion or trial, then compelling
24   reasons—not only good cause— for the sealing must be shown, and the relief sought
25   shall be narrowly tailored to serve the specific interest to be protected. For each item or
26   type of information, document, or thing sought to be filed or introduced under seal, the
27   party seeking protection must articulate compelling reasons, supported by specific facts
28
                                   STIPULATED PROTECTIVE ORDER
                                                3
     ACTIVE 252391237
 1   and legal justification, for the requested sealing order. Again, competent evidence
 2   supporting the application to file documents under seal must be provided by declaration.
 3   Any document that is not confidential, privileged, or otherwise protectable in its entirety
 4   will not be filed under seal if the confidential portions can be redacted. If documents can
 5   be redacted, then a redacted version for public viewing, omitting only the confidential,
 6   privileged, or otherwise protectable portions of the document, shall be filed. Any
 7   application that seeks to file documents under seal in their entirety should include an
 8   explanation of why redaction is not feasible.
 9          2.     DEFINITIONS
10          The following definitions apply for purposes of this Order:
11          2.1 Action: the above-captioned pending federal lawsuit.
12          2.2 Challenging Party: a Party or Non-Party that challenges the designation of
13   information or items under this Order.
14          2.3 Confidential Information: Discovery Material (regardless of how it is generated,
15   stored, or maintained) or tangible things that qualify for protection under Federal Rule of
16   Civil Procedure 26(c), or other federal or state laws, rules or regulations.
17          2.4 Counsel: Outside Counsel of Record and In-House Counsel (as well as their
18   employees and support staff).
19          2.5 Designating Party: a Party or Non-Party that designates documents,
20   information, or items that it produces in disclosures or in responses to discovery as
21   “CONFIDENTIAL.”
22          2.6 Discovery Material: all items or information, regardless of the medium or
23   manner in which it is generated, stored, or maintained (including, among other things,
24   testimony, transcripts, answers to interrogatories, documents, responses to requests for
25   admissions, tangible things, and informal exchanges of information), that are produced or
26   generated in connection with any discovery in this Action, whether formally or
27   informally.
28
                                   STIPULATED PROTECTIVE ORDER
                                                4
     ACTIVE 252391237
 1          2.7 Expert: a person retained by a Party or its Counsel to serve as an expert witness,
 2   consultant, or technical advisor in this Action (as well as his or her employees and
 3   support staff).
 4          2.8 In-House Counsel: attorneys who are employees of a Party to this Action. In-
 5   House Counsel does not include Outside Counsel of Record or any other outside counsel.
 6          2.9 Non-Party: any natural person, partnership, corporation, association, or other
 7   legal entity not named as a Party to this Action, and their counsel.
 8          2.10 Outside Counsel of Record: attorneys who are not employees of a Party to this
 9   Action but have been retained to represent or advise a Party to this Action and have
10   appeared in this Action on behalf of that Party or are affiliated with a law firm or
11   governmental agency which has appeared on behalf of that Party.
12          2.11 Party: any party to this action, including all of its officers, directors,
13   employees, consultants.
14          2.12 Privileged Material: Discovery Material protected from disclosure under the
15   attorney-client privilege, work product doctrine, or any other privilege or protection
16   afforded or recognized by Rule 26 of the Federal Rules of Civil Procedure or Rule 501 of
17   the Federal Rules of Evidence or private or protected information pursuant to state or
18   federal laws, rules, or regulations.
19          2.13 Producing Party: a Party or Non-Party that produces Discovery Material in this
20   Action.
21          2.14 Professional Vendors: persons or entities who provide litigation support
22   services (e.g., court-reporting, photocopying, videotaping, providing graphic support
23   services, coding, translating, preparing exhibits or demonstrations, hosting or reviewing
24   documents, and organizing, storing, or retrieving data in any form or medium) and their
25   employees and subcontractors.
26          2.15 Protected Material: any Discovery Material that is designated as
27   “CONFIDENTIAL – CACD 5:19-cv-00835.”
28
                                    STIPULATED PROTECTIVE ORDER
                                                 5
     ACTIVE 252391237
 1          2.16 Receiving Party: a Party that receives Discovery Material from a Producing
 2   Party.
 3          3.     SCOPE
 4          3.1 The protections conferred by this Order apply to Protected Material and also to:
 5   (1) any information copied or extracted from Protected Material; (2) all copies, excerpts,
 6   summaries, translations, or compilations of Protected Material; and (3) any oral, written,
 7   or electronic communications, testimony or presentations, including for purposes of
 8   settlement, by Parties or their Counsel that might reveal Protected Material. However, the
 9   protections conferred by this Order do not cover information that is in the public domain
10   at the time of disclosure to a Receiving Party or becomes part of the public domain after
11   its disclosure to a Receiving Party as a result of publication not involving a violation of
12   this Order.
13          3.2 This Order and its protections apply for pre-trial purposes only. This Order does
14   not govern the use of Protected Materials at trial. Any use of Protected Material at trial
15   shall be governed by the orders of the trial judge and other applicable authorities.
16          4.     DURATION
17          4.1 Once a case proceeds to trial, information that was designated as
18   “CONFIDENTIAL” or maintained pursuant to this Protective Order used or introduced
19   as an exhibit at trial becomes public and will be presumptively available to all members
20   of the public, including the press, unless compelling reasons supported by specific factual
21   findings to proceed otherwise are made known to the trial judge in advance of trial.
22   Accordingly, the terms of this Protective Order do not extend beyond the commencement
23   of trial as to materials introduced as an exhibit or otherwise at trial.
24          4.2 As to materials not introduced as an exhibit or otherwise at trial, even after final
25   disposition of this Action, the confidentiality obligations imposed by this Order shall
26   remain in effect until a Designating Party agrees otherwise in writing, or a court order
27   otherwise directs. Final disposition shall be deemed to be the later of: (1) dismissal of all
28
                                   STIPULATED PROTECTIVE ORDER
                                                6
     ACTIVE 252391237
 1   claims and defenses in this action, with or without prejudice; or (2) final judgment herein
 2   after the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews
 3   of this action, including the time limits for filing any motions or applications for
 4   extension of time pursuant to applicable law.
 5          5.     DESIGNATING PROTECTED MATERIAL
 6          5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
 7   Party or Non-Party that designates information or items for protection under this Order
 8   must take care to limit any such designation to specific material that qualifies under the
 9   appropriate standards. To the extent it is practical to do so, the Designating Party must
10   designate for protection only those parts of material, documents, items, or oral or written
11   communications that qualify so that other portions of the material, documents, items, or
12   communications for which protection is not warranted are not swept unjustifiably within
13   the ambit of this Order. Designations of material for protection must be made in good
14   faith. Mass, indiscriminate, or routinized designations are prohibited. Designations that
15   are clearly unjustified or that have been made for an improper purpose (e.g., to
16   unnecessarily encumber or thwart the case development process or to impose
17   unnecessary expenses and burdens on other parties) are prohibited and may expose the
18   Designating Party to sanctions.
19          5.2 Manner and Timing of Designations. Except as otherwise provided in this
20   Order, or as otherwise stipulated or ordered, Discovery Material that qualifies for
21   protection under this Order must be clearly so designated before the material is disclosed
22   or produced. A designation may be withdrawn by the Designating Party. If it comes to a
23   Designating Party’s attention that information or items that it designated for protection do
24   not qualify for protection, the Designating Party must promptly notify all other Parties
25   that it is withdrawing the inapplicable designation.
26          5.3 Designation in conformity with this Order requires the following:
27                 5.3.1 Marking Documents. For information in documentary form (e.g., paper or
28
                                    STIPULATED PROTECTIVE ORDER
                                                 7
     ACTIVE 252391237
 1   electronic documents, but excluding transcripts of deposition or other pretrial or trial
 2   proceedings), the Producing Party must affix at a minimum, the legend
 3   “CONFIDENTIAL”—and whenever feasible must affix the legend “CONFIDENTIAL –
 4   CACD 5:19-cv-00835”(hereinafter “CONFIDENTIAL Legend”)—to each page that
 5   contains protected materials. If only a portion of the material on a page qualifies for
 6   protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
 7   by making appropriate markings in the margins). A Party or Non-Party that makes
 8   original documents available for inspection need not designate them for protection until
 9   after the inspecting Party has indicated which documents it would like copied and
10   produced. With respect to documents produced in native format, the Electronically Stored
11   Information Protocol, or ESI Protocol, to be entered in this Action shall govern the form
12   and method for marking such documents as Confidential. If only a portion or portions of
13   the document warrant protection, the Producing Party, to the extent practicable, shall
14   identify the protected portion(s).
15                 5.3.2 Marking Deposition Testimony. For testimony given in depositions, the
16   Designating Party may identify Discovery Material not already designated as
17   CONFIDENTIAL as such on the record before the close of the deposition. The
18   Designating Party may request of a court reporter that transcript pages containing
19   Confidential Information be separately bound with the CONFIDENTIAL Legend affixed
20   to the relevant pages. Any additional court reporter charges for this treatment of the
21   transcript shall be borne by the Designating Party.
22                 5.3.3 Marking Items. With respect to tangible items, the CONFIDENTIAL
23   Legend shall be marked on the face of the tangible item or the container in which the
24   information and item is stored. If only a portion or portions of the item warrant
25   protection, the Producing Party, to the extent practicable, shall identify the protected
26   portion(s).
27                 5.3.4 Marking by a Receiving Party. A Receiving Party shall exercise good-
28
                                    STIPULATED PROTECTIVE ORDER
                                                 8
     ACTIVE 252391237
 1   faith efforts to ensure that any copies, print-outs of natively produced documents or data,
 2   translations, excerpts, summaries, or compilations include a confidentiality legend that
 3   matches the confidentiality designation the Designating Party applied to the document,
 4   discovery response, transcript, or pleading.
 5                 5.3.5 Timing. Except as otherwise provided herein, documents and other
 6   tangible items shall be designated before or at the time of disclosure or production. In the
 7   event that a Producing Party designates some or all of a witness’s deposition or other pre-
 8   trial testimony Confidential, or Discovery Material used during a deposition, such
 9   designation may be made on the record of the deposition or hearing or within 30 calendar
10   days after receipt of the transcript of such deposition or hearing. The specific page and
11   line designations over which confidentiality is claimed must be provided to Plaintiffs’
12   Counsel within 30 calendar days of receipt of the transcript in final form from the court
13   reporter Deposition or pre-trial testimony shall be treated as Confidential pending the
14   deadline for designation. After the expiration of that period, the transcript shall be treated
15   only as actually designated.
16          5.4 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
17   designate qualified information or items does not, standing alone, waive the Designating
18   Party’s right to secure protection under this Order for such material and such materials
19   shall be treated as Confidential upon written notice by the Producing Party. The
20   Producing Party shall timely re-produce the information or items with the appropriate
21   designations (and, if applicable, using the same Bates number as the original production).
22   Upon timely correction of a designation, the Receiving Party must make reasonable
23   efforts to ensure that the material is treated in accordance with the provisions of this
24   Order.
25          5.5 Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work
26   product-protected document does not waive privilege or protection from discovery in this
27   case or in any other federal or state proceeding.
28
                                    STIPULATED PROTECTIVE ORDER
                                                 9
     ACTIVE 252391237
 1          6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2          6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
 3   confidentiality at any time that is consistent with the Court’s Scheduling Order. Unless a
 4   prompt challenge to a Designating Party’s confidentiality designation is necessary to
 5   avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a significant
 6   disruption or delay of the litigation, a Party does not waive its right to challenge a
 7   confidentiality designation by failing to mount a challenge promptly after the
 8   confidentiality designation is made.
 9          6.2 Form of Challenges. The Challenging Party shall object to the propriety of the
10   designation of specific material as Confidential by providing written notice to the
11   Designating Party of each designation it is challenging and describing the basis for each
12   challenge. The Designating Party or its counsel shall within eleven calendar days respond
13   to such challenge in writing by either: (1) agreeing to remove the designation(s); or (2)
14   stating the reasons it contends the designation or designations are proper.
15          6.3 Meet and Confer. If the Designating Party does not agree to remove the
16   designation(s) and the Challenging Party continues to dispute the designation(s) at issue,
17   the Challenging Party shall initiate the dispute resolution process under Local Rule 37-1,
18   et seq. Any challenge submitted to the Court shall be via a joint stipulation pursuant to
19   Local Rule 37-2.
20          6.4 Judicial Intervention. The burden of persuasion in any such challenge
21   proceeding shall be on the Designating Party. While a challenge is pending, all Parties
22   shall continue to afford the material in question the level of protection to which it is
23   entitled under the Designating Party’s designation unless and until the Court orders
24   otherwise.
25          7.     ACCESS TO AND USE OF PROTECTED MATERIAL
26          7.1 Basic Principles. A Receiving Party may use Protected Material that is
27   disclosed or produced by another Party or by a Non-Party in this Action only for
28
                                  STIPULATED PROTECTIVE ORDER
                                               10
     ACTIVE 252391237
 1   prosecuting, defending, or attempting to settle this Action. Protected Material may be
 2   disclosed only to the categories of persons and under the conditions described in this
 3   Order. After the final disposition of the Action, a Receiving Party must comply with the
 4   provisions of Section 14 below (FINAL DISPOSITION).
 5          7.2 Restrictions on Use of Confidential Information. Unless otherwise ordered by
 6   the Court or permitted in writing by the Designating Party, a Receiving Party may
 7   disclose any information or item designated with a CONFIDENTIAL Legend only to:
 8                 7.2.1 the Receiving Party’s Counsel, as well as employees or agents of the
 9   Receiving Party’s Counsel to whom it is reasonably necessary to disclose the information
10   for this Action;
11                 7.2.2 the officers, directors, and employees (including Counsel) of the
12   Receiving Party to whom disclosure is reasonably necessary for this Action;
13                 7.2.3 Experts (including undisclosed consultants) of the Receiving Party or the
14   Receiving Party’s Counsel to whom disclosure is reasonably necessary for this Action
15   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16                 7.2.4 the Court and its personnel, and any appellate court or other court (and
17   their personnel) before which the Parties appear in this Action;
18                 7.2.5 special masters or discovery referees appointed by the Court;
19                 7.2.6 mediators and their staff, provided such persons have signed the
20   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21                 7.2.7 court reporters and their staff;
22                 7.2.8 professional jury or trial consultants, mock jurors, and Professional
23   Vendors to whom disclosure is reasonably necessary for this Action and who have signed
24   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25                 7.2.9 the author or recipient of a document containing the information or a
26   custodian or other person who otherwise possessed or knew the information or who was
27   entitled to possess or know the information;
28
                                      STIPULATED PROTECTIVE ORDER
                                                   11
     ACTIVE 252391237
 1                 7.2.10 potential or actual witnesses in the Action to whom disclosure is
 2   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
 3   Bound” (Exhibit A);
 4                 7.2.11 during their depositions, witnesses, and attorneys for witnesses in the
 5   Action to whom disclosure is reasonably necessary, provided: (1) the deposing party
 6   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will not
 7   be permitted to keep any Confidential Information unless they sign the
 8   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by
 9   the Designating Party or ordered by the court. Pages of transcribed deposition testimony
10   or exhibits to depositions that reveal Protected Material may be separately bound by the
11   court reporter and may not be disclosed to anyone except as permitted under this
12   Stipulated Protective Order; and
13                 7.2.12 any other person to whom the Designating Party, in writing, authorizes
14   disclosure.
15          8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
16                 PRODUCED IN OTHER LITIGATION
17          8.1 If a Party is served with a public records request, subpoena, or a court order
18   issued in other litigation that compels disclosure of any Protected Material, that Party
19   must:
20                 8.1.1 promptly notify in writing the Designating Party. Such notification shall
21   include a copy of the subpoena or court order;
22                 8.1.2 promptly notify in writing the party who caused the subpoena or order to
23   issue in the other litigation that some or all of the material covered by the subpoena or
24   order is subject to this Protective Order. Such notification shall include a copy of this
25   Order; and,
26                 8.1.3 cooperate with respect to all reasonable procedures sought to be pursued
27   by the Designating Party whose Protected Material may be affected.
28
                                     STIPULATED PROTECTIVE ORDER
                                                  12
     ACTIVE 252391237
 1          8.2 If the Designating Party timely seeks a protective order, the Party served with
 2   the subpoena or court order shall not produce any Protected Material before a
 3   determination by the court from which the subpoena or order issued, unless the Party has
 4   obtained the Designating Party’s permission. The Designating Party shall bear the burden
 5   and expense of seeking protection of its Protected Material, and nothing in these
 6   provisions should be construed as authorizing or encouraging a Receiving Party in this
 7   Action to disobey a lawful directive from another court or take any action that is
 8   inconsistent with any applicable public records access or disclosure laws.
 9          9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
10                 PRODUCED IN THIS ACTION
11          9.1 The provisions of this Order apply to Protected Material produced by a Non-
12   Party in this Action. Such information produced by Non-Parties in connection with this
13   Action is protected by the remedies and relief provided by this Order. Nothing in these
14   provisions should be construed as prohibiting a Non-Party from seeking additional
15   protections. Any Party issuing a subpoena to a Non-Party shall enclose a copy of this
16   Order.
17          9.2 For a period of 14 calendar days following production by a Non-Party, that
18   production shall be treated as Confidential Information even if not so designated by the
19   Non-Party, to provide the Parties an adequate opportunity to designate information as
20   Confidential Information.
21          9.3 In the event a Party is required, by a valid discovery request, to produce a Non-
22   Party’s Protected Material in the Party’s possession, and the Party is subject to an
23   agreement with the Non-Party not to produce such information, then the Party shall:
24                 9.3.1 promptly notify in writing the Party requesting the Protected Material
25   that some or all of the information requested is subject to a confidentiality agreement
26   with a Non-Party;
27                 9.3.2 promptly provide the Non-Party with a copy of this Order, the relevant
28
                                     STIPULATED PROTECTIVE ORDER
                                                  13
     ACTIVE 252391237
 1   discovery request(s), and a reasonably specific description of the information requested;
 2   and,
 3                 9.3.3 make the information requested available for inspection by the Non-
 4   Party.
 5          9.4 If the Non-Party fails to object or seek a protective order from this Court within
 6   14 calendar days of receiving a notice and accompanying information pursuant to Section
 7   9.3, the Receiving Party may produce the Non-Party’s Protected Material responsive to
 8   the discovery request, and such information shall be produced with the same designation
 9   as the one made by the Non-Party. If the Non-Party timely seeks a protective order, the
10   Receiving Party shall not produce any information in its possession or control that is
11   subject to the confidentiality agreement with the Non-Party before a determination by the
12   Court. Absent a court order to the contrary, the Non-Party shall bear the burden and
13   expense of seeking protection in an appropriate court of its Protected Material.
14          10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15          10.1 If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16   Protected Material to any person or in any circumstance not authorized by this Order, the
17   Receiving Party must immediately (1) notify in writing the Designating Party of the
18   unauthorized disclosures; (2) use its best efforts to retrieve all unauthorized copies of the
19   Protected Materials; (3) inform the person or persons to whom unauthorized disclosures
20   were made of all the terms of this Order; and (4) request such person or persons to
21   execute the “Acknowledgment to Be Bound” attached hereto as Exhibit A.
22          10.2 Accidental or inadvertent disclosure of Protected Material—including
23   Protected Material inadvertently disclosed by failure to redact as set forth herein—does
24   not waive the confidential status of such information or any privilege or other protection
25   that may apply to the information. When Producing Party gives notice to Receiving
26   Parties that certain inadvertently produced material is subject to a claim of privilege or
27   other protection, the obligations of the Receiving Parties are those set forth in Fed. R.
28
                                    STIPULATED PROTECTIVE ORDER
                                                 14
     ACTIVE 252391237
 1   Civ. P. 26(b)(5)(B). This provision is not intended to modify whatever procedure may be
 2   established in an e-discovery order that provides for production without prior privilege
 3   review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the Parties reach
 4   an agreement on the effect of disclosure of a communication or information covered by
 5   the attorney-client privilege or work product protection, the Parties may incorporate their
 6   agreement in the stipulated protective order submitted to the Court.
 7          11. REDACTIONS
 8          11.1 Any Producing Party may redact from Discovery Material matters that the
 9   Producing Party claims are Privileged Material. The Producing Party shall mark each
10   redaction with a legend stating “REDACTED” and must also specify the basis for the
11   redaction as appropriate, or a comparable notice e.g., “REDACTED –ATTORNEY
12   CLIENT PRIVILEGE.” Where a document consists of more than one page, at least each
13   page on which information has been redacted shall be so marked. If counsel for the
14   Producing Party agrees or if the Court orders that Discovery Material initially redacted
15   shall not be subject to redaction or shall receive alternative treatment, and the Discovery
16   Material is subsequently produced in unredacted form, then that unredacted Discovery
17   Material shall continue to receive the protections and treatment afforded to documents
18   bearing the confidentiality designation assigned to it by the Producing Party.
19          12. CONFLICTS CHECK – POTENTIAL EXPERTS
20          12.1 Prior to engaging any expert or consultant (“Expert”), Plaintiffs shall inquire of
21   any such Expert whether such Expert has previously worked for, served as a consultant
22   for, or been paid by, or communicated with any attorneys for, any entity named
23   Nutramax.
24          12.2 If the answer to the question posed pursuant to Section 12.1 above is ‘yes’ and
25   Plaintiffs remain interested in engaging such Expert, then they shall request additional
26   information concerning the Expert’s prior interaction with Nutramax or Nutramax’s
27   counsel, including whether any of the Experts’ interaction concerned the present or any
28
                                   STIPULATED PROTECTIVE ORDER
                                                15
     ACTIVE 252391237
 1   previous lawsuit or threatened lawsuit, or issues pertaining to glucosamine, chondroitin
 2   sulfate, MSM, or any of the other compounds in the Products identified in Plaintiffs’
 3   complaint in this Action.
 4          12.3 If the Expert responds with “yes” to the same or similar questions in Section
 5   12.2 above, and if Plaintiffs remain interested in engaging such Expert, then Plaintiffs
 6   shall then disclose the name of such Expert to counsel for Nutramax prior to engaging the
 7   expert. Nutramax shall have two (2) weeks from the date of this disclosure to indicate in
 8   writing to Plaintiffs whether it objects to the retention of such Expert, and if so, the bases
 9   for such objection. Failure to object within this two week period shall waive Nutramax’s
10   right to object. If an objection is made and the parties cannot reach an agreement
11   concerning Plaintiff’s retention of such Expert, then Nutramax may move the Court to
12   exclude the Expert; provided, however, that such motion shall be filed not later than two
13   (2) weeks after the parties determine they are unable to resolve their dispute.
14          13. MISCELLANEOUS
15          13.1 Right to Further Relief. Nothing in this Order abridges the right of any person
16   to seek its modification by the Court in the future. Any Party, entity or person covered by
17   this Order may at any time apply to the Court for relief from any provision of this Order.
18          13.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
19   Order, no Party waives any right it otherwise would have to object to disclosing or
20   producing any information or item on any ground not addressed in this Order. Similarly,
21   no Party waives any right to object on any ground to use as evidence any of the material
22   covered by this Order.
23          13.3 Filing Protected Material. A Party that seeks to file under seal any Protected
24   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
25   under seal pursuant to a court order authorizing the sealing of the specific Protected
26   Material at issue. If a Party’s request to file Protected Material under seal pursuant to
27   Civil Local Rule 79-5(d) is denied by the Court, then the Receiving Party may file the
28
                                   STIPULATED PROTECTIVE ORDER
                                                16
     ACTIVE 252391237
 1   information in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise
 2   instructed by the Court.
 3          13.4 Inspecting Certificates (Exhibit A). Except in the event of a good-faith claim of
 4   violation of this Order, the Parties agree not to request copies of the signed certificates
 5   (attached hereto in their unexecuted form as Exhibit A) or to determine the identities of
 6   the persons signing them.
 7          14. FINAL DISPOSITION
 8          14.1 After the final disposition of this Action, as defined in Paragraph 4.2, within 60
 9   days of a written request by the Designating Party, each Receiving Party must return all
10   Protected Material to the Producing Party or destroy such material. As used in this
11   Section, “all Protected Material” includes all copies, abstracts, compilations, summaries,
12   and any other format reproducing or capturing any of the Protected Material. Whether the
13   Protected Material is returned or destroyed, upon request of the Producing Party, the
14   Receiving Party must submit a written certification to the Producing Party (and, if not the
15   same person or entity, to the Designating Party) by the 60-day deadline that: (1) identifies
16   (by category, where appropriate) all the Protected Material that was returned or destroyed
17   and (2) affirms that the Receiving Party has not retained any originals, copies, abstracts,
18   compilations, summaries or any other format reproducing or capturing any of the
19   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
20   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
21   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
22   work product (including all emails attaching or referring to Protected Materials), and
23   consultant and expert work product, even if such materials contain or reflect the content
24   of Protected Material. Any such archival copies that contain or constitute Protected
25   Material remain subject to this Order as set forth in Section 4 (DURATION).
26          15. VIOLATION
27          15.1 Any violation of this Order may be punished by appropriate measures
28
                                   STIPULATED PROTECTIVE ORDER
                                                17
     ACTIVE 252391237
 1   including, without limitation, contempt proceedings and/or monetary sanctions.
 2            IT IS SO STIPULATED, through Counsel of Record.
 3   DATED: December 23, 2019                 SIDLEY AUSTIN LLP
 4                                        By: /s/ Sean A. Commons
 5
                                              Sean A. Commons
                                              Amy P. Lally
 6                                            Adriane Peralta
                                              Celia Spalding
 7
                                              BOWIE & JENSEN LLC
 8                                            Joshua A. Glikin
 9
                                              Attorneys for Defendants
10
     DATED: December 23, 2019                 LEVIN, PAPANTONIO, THOMAS,
11
                                              MITCHELL, RAFFERTY & PROCTOR, PA
12
                                          By: /s/ Matthew D. Schultz
13                                           Matthew D. Schultz
14                                            PEARSON, SIMON & WARSHAW, LLP
15                                            Daniel L. Warshaw
                                              Michael H. Pearson
16
                                              WHITFIELD, BRYSON & MASON, LLP
17                                            Daniel K. Bryson
18
                                              GREG COLEMAN LAW, PC
19                                            Gregory F. Coleman
20                                            Attorneys for Plaintiffs
21

22            Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that Matthew Schultz,
23    on whose behalf this filing is jointly submitted, concurs in this filing’s content and has
24    authorized me to file this document.
25    DATED: December 23, 2019                /s/ Sean A. Commons
26
                                              Sean A. Commons

27

28
                                   STIPULATED PROTECTIVE ORDER
                                                18
     ACTIVE 252391237
 1

 2
     IT IS ORDERED that the forgoing Agreement is approved.

 3

 4
     Dated:      January 2, 2020
 5                                          HONORABLE SHERI PYM
 6                                          United States Magistrate Judge

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                   STIPULATED PROTECTIVE ORDER
                                                19
     ACTIVE 252391237
     Case 5:19-cv-00835-JGB-SP Document 63 Filed 12/23/19 Page 20 of 20 Page ID #:623




 1                                               EXHIBIT A
 2                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4              I, _____________________________ [print or type full name], of
 5     _____________________________________ [print or type full address], declare under
 6     penalty of perjury that I have read in its entirety and understand the Stipulated Protective
 7     Order that was issued by the United States District Court for the Central District of
 8     California on ________ [date] in the case Lytle v. Nutramax Laboratories, Inc., et al.,
 9     Case No. 5:19-cv-00835. I agree to comply with and to be bound by all the terms of this
10     Stipulated Protective Order, and I understand and acknowledge that failure to so comply
11     could expose me to sanctions and punishment in the nature of contempt. I solemnly
12     promise that I will not disclose in any manner any information or item that is subject to
13     this Stipulated Protective Order to any person or entity except in strict compliance with
14     the provisions of this Order.
15              I further agree to submit to the jurisdiction of the United States District Court for
16     the Central District of California for the purpose of enforcing the terms of this Stipulated
17     Protective Order, even if such enforcement proceedings occur after termination of this
18     Action.
19     Date: __________________
20
       City and State where sworn and signed:
21     __________________________________________
22
       Printed name: _______________________________
23

24     Signature: __________________________________
25

26

27

28
                                      STIPULATED PROTECTIVE ORDER
                                                   20
       ACTIVE 252391237
